In The

                                Court of Appeals
                      Ninth District of Texas at Beaumont
                              _________________

                              NO. 09-14-00201-CR
                              _________________

                      BRUCE WAYNE HARP, Appellant

                                        V.

                  THE STATE OF TEXAS, Appellee
__________________________________________________________________

                    On Appeal from the 253rd District Court
                           Liberty County, Texas
                          Trial Cause No. CR30729
__________________________________________________________________
                         MEMORANDUM OPINION

      A jury found appellant Bruce Wayne Harp guilty of continuous sexual abuse

of a child and assessed punishment at thirty-five years imprisonment with the

Texas Department of Criminal Justice’s Institutional Division. Harp timely filed a

notice of appeal.

      Harp’s appellate counsel filed an Anders brief. See Anders v. California, 386

U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.]

1978). Counsel’s brief presents his professional evaluation of the record and

                                        1
concludes there are no arguable grounds to be advanced in this appeal. Counsel

provided Harp with a copy of the brief. We granted an extension of time for Harp

to file a pro se brief. Harp filed a pro se brief raising a number of issues on appeal.

      The appellate court need not address the merits of issues raised in Anders

briefs or pro se responses. Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim.

App. 2005). In these circumstances, we “may determine that the appeal is wholly

frivolous and issue an opinion explaining that [the appellate court] has reviewed

the record and finds no reversible error. Or, [we] may determine that arguable

grounds for appeal exist and remand the cause to the trial court so that new counsel

may be appointed to brief the issues.” Id. (citations omitted).

      We have independently reviewed the clerk’s record and the reporter’s

record, and we agree with Harp’s appellate counsel that no arguable issues support

an appeal. See id. Therefore, we find it unnecessary to order appointment of new

counsel to re-brief Harp’s appeal. See id.; cf. Stafford v. State, 813 S.W.2d 503,

511 (Tex. Crim. App. 1991). We affirm the trial court’s judgment. 1




      1
         Harp may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.

                                           2
      AFFIRMED.




                                     _____________________________
                                          CHARLES KREGER
                                                Justice

Submitted on September 8, 2015
Opinion Delivered December 9, 2015
Do Not Publish

Before McKeithen, C.J., Kreger, and Johnson, JJ.




                                       3